[Cite as Veljanovski v. Graber Oak Flooring, Inc., 2022-Ohio-2594.]


                                       COURT OF APPEALS
                                     LICKING COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



DIMCHE VELJANOVSKI                                 :           JUDGES:
                                                   :           Hon. Earle E. Wise, Jr., P.J.
        Plaintiff-Appellant                        :           Hon. W. Scott Gwin, J.
                                                   :           Hon. Craig R. Baldwin, J.
-vs-                                               :
                                                   :
GRABER OAK FLOORING, INC.                          :           Case No. 22CA0003
                                                   :
        Defendant-Appellee                         :           OPINION




CHARACTER OF PROCEEDING:                                       Appeal from the Municipal Court,
                                                               Case No. 21CVI00049




JUDGMENT:                                                      Affirmed




DATE OF JUDGMENT:                                              July 28, 2022




APPEARANCES:

For Plaintiff-Appellant                                        For Defendant-Appellee

NATHANIEL H. HURST                                             WILLIAM FLAUTT
36 North Second Street                                         115 West Main Street
P.O. Box 919                                                   P.O. Box 490
Newark, OH 43058                                               Somerset, OH 43783
Licking County, Case No. 22CA0003                                                        2



Wise, Earle, P.J.

      {¶ 1} Plaintiff-Appellant, Dimche Veljanovski, appeals the December 7, 2021

decision of the Municipal Court of Licking County, Ohio, finding in favor of Defendant-

Appellee, Graber Oak Flooring, Inc.

                        FACTS AND PROCEDURAL HISTORY

      {¶ 2} In April 2020, appellant purchased a kit from appellee to build a pole barn.

Appellant determined the kit he purchased contained incorrect materials.

      {¶ 3} On May 7, 2021, appellant filed a complaint against appellee claiming

breach of contract. A hearing before a magistrate was held on October 14, 2021. By

decision filed October 21, 2021, the magistrate found in favor of appellee. Appellant filed

objections claiming the decision was against the manifest weight of the evidence. By

judgment entry filed December 7, 2021, the trial court overruled the objections and

adopted the magistrate's decision.

      {¶ 4} Appellant filed an appeal and this matter is now before this court for

consideration. Assignment of error is as follows:

                                             I

      {¶ 5} "THE TRIAL COURT ABUSED ITS DISCRETION IN ADOPTING THE

MAGISTRATE'S DECISION FINDING THAT DEFENDANT-APPELLEE MET ITS

RESPONSIBILITY UNDER THE CONTRACT AGAINST THE MANIFEST WEIGHT OF

THE EVIDENCE."

                                             I
Licking County, Case No. 22CA0003                                                            3


       {¶ 6} In his sole assignment of error, appellant claims the trial court abused its

discretion in adopting the magistrate's decision against the manifest weight of the

evidence. We disagree.

       {¶ 7} In order to find an abuse of discretion, we must determine the trial court's

decision was unreasonable, arbitrary or unconscionable and not merely an error of law or

judgment. Blakemore v. Blakemore, 5 Ohio St.3d 217, 450 N.E.2d 1140 (1983).

       {¶ 8} On review for manifest weight, the standard in a civil case is identical to the

standard in a criminal case: a reviewing court is to examine the entire record, weigh the

evidence and all reasonable inferences, consider the credibility of witnesses and

determine "whether in resolving conflicts in the evidence, the jury [or finder of fact] clearly

lost its way and created such a manifest miscarriage of justice that the conviction

[decision] must be reversed and a new trial ordered." State v. Martin, 20 Ohio App.3d

172, 175, 485 N.E.2d 717 (1st Dist.1983). In State v. Thompkins, 78 Ohio St.3d 380,

387, 678 N.E.2d 541 (1997), quoting Black's Law Dictionary 1594 (6th Ed.1990), the

Supreme Court of Ohio explained the following:



              Weight of the evidence concerns "the inclination of the greater

       amount of credible evidence, offered in a trial, to support one side of the

       issue rather than the other. It indicates clearly to the jury that the party

       having the burden of proof will be entitled to their verdict, if, on weighing the

       evidence in their minds, they shall find the greater amount of credible

       evidence sustains the issue which is to be established before them. Weight
Licking County, Case No. 22CA0003                                                        4


       is not a question of mathematics, but depends on its effect in inducing

       belief." (Emphasis sic.)



       {¶ 9} In weighing the evidence, however, we are always mindful of the

presumption in favor of the trial court's factual findings. Eastley v. Volkman, 132 Ohio St

.3d 328, 2012-Ohio-2179, 972 N.E.2d 517.

       {¶ 10} We note the weight to be given to the evidence and the credibility of the

witnesses are issues for the trier of fact. State v. Jamison, 49 Ohio St.3d 182, 552 N.E.2d

180 (1990). The trier of fact "has the best opportunity to view the demeanor, attitude, and

credibility of each witness, something that does not translate well on the written page."

Davis v. Flickinger, 77 Ohio St.3d 415, 418, 674 N.E.2d 1159 (1997).

       {¶ 11} As explained by this court in Caley v. Glenmoor Country Club, 5th Dist.

Stark Nos. 2013 CA 00012 & 2013 CA 00018, 2013-Ohio-4877, ¶ 59-61:



              In order to succeed on a breach of contract claim, the plaintiff must

       demonstrate that: (1) a contract existed; (2) the plaintiff fulfilled his

       obligations; (3) the defendant breached his obligations; and (4) damages

       resulted from this breach. Chaney v. Ramsey, 4th Dist. No. 98CA614, 1999

       WL 217656, (Apr. 7, 1999), citing Doner v. Snapp, 98 Ohio App.3d 597,

       600, 649 N.E.2d 42 (2nd Dist.1994).

              " '[B]reach,' as applied to contracts is defined as a failure without

       legal excuse to perform any promise which forms a whole or part of a

       contract, including the refusal of a party to recognize the existence of the
Licking County, Case No. 22CA0003                                                          5


       contract or the doing of something inconsistent with its existence." Natl.

       City Bank of Cleveland v. Erskine & Sons, Inc., 158 Ohio St. 450, 110

       N.E.2d 598 (1953), paragraph one of the syllabus.

              " 'When the facts presented are undisputed, whether they constitute

       a performance or a breach of a written contract, is a question of law for the

       court.' " Koon v. Hoskins, 4th Dist. No. 95CA497, 1996 WL 30018, (Jan.

       24, 1996), fn. 5, quoting Luntz v. Stern, 135 Ohio St. 225, 20 N.E.2d 241

       (1939), paragraph five of the syllabus.



       {¶ 12} During the hearing, the magistrate heard from appellant and a

representative for appellee, Ernie Graber.

       {¶ 13} Appellant testified the pole barn was supposed to be 12 feet high, therefore

the metal sheet panels for the sides should have been 9 feet 3 inches long, but instead

they were 8 feet 3 inches long. T. at 3. Appellant stated he did not receive the building

that he asked for. T. at 5. He had to purchase additional materials at Menards to finish

the project at a cost of $1,449.93. T. at 10.

       {¶ 14} Mr. Graber explained how the pole barn was to be built, and testified if

appellant "had installed the grade boards properly at the right height the siding should

have fit perfectly same as the uh the 1500 other buildings that we've built in the last about

13 years." T. at 13-14. Mr. Graber stated when appellant came to purchase the kit, they

walked outside to review sample buildings and he specifically explained to appellant

about the placement of the metal siding. T. at 14. Mr. Graber opined the kit was correct.
Licking County, Case No. 22CA0003                                                        6


T. at 15-16. Defendant's Exhibit C is a wall section diagram showing specifically where

and how the siding was to be installed. Appellant's signature is at the bottom of the page.

       {¶ 15} In his October 2, 2021 decision, the magistrate found appellant had signed

the contract of purchase, instructions, and the plans. The magistrate concluded "[h]ad

he followed the instructions and plans, there would have been the materials needed to

complete construction and he would not have needed the additional materials that he

purchased from Menard's for $1,449.93."

       {¶ 16} Appellant filed objections, arguing the magistrate's decision was against the

manifest weight of the evidence. By judgment entry filed December 7, 2021, the trial court

overruled the objections, finding the following:



              Plaintiff asserted the material was too short, and the defendant's

       witness testified that it was not too short if the building was properly

       assembled according to the specifications. The Magistrate is in the best

       position to weigh the evidence and determine the credibility of testimony.

       The record does not demonstrate that the Magistrate's decision was against

       the manifest weight of the evidence.



       {¶ 17} The trial court independently reviewed the magistrate's decision and the

record and adopted the magistrate's decision.

       {¶ 18} Upon review, we find the testimony and exhibits presented to the magistrate

support the finding for appellee. We do not find any manifest miscarriage of justice.

       {¶ 19} The sole assignment of error is denied.
Licking County, Case No. 22CA0003                                               7



      {¶ 20} The judgment of the Municipal Court of Licking County, Ohio is hereby

affirmed.

By Wise, Earl, P.J.

Gwin, J. and

Baldwin, J. concur.




EEW/db